Exhibit 99 Contact: Media: Equity Investment Fixed Income Shareholder Inquiries: Bill Collins Community: Investment Community: 1.800.555.5259 or 1.313.390.4866 Larry Heck Dave Dickenson 1.313.845.8540 wcollin1@ford.com 1.313.594.0613 1.313.621.0881 stockinf@ford.com fordir@ford.com fixedinc@ford.com IMMEDIATE RELEASE FORD POSTS FULL YEAR PROFIT FOR 2009; FOURTH QUARTER 2$868 MILLION; PLANS TO BE PROFITABLE IN 2010+ · Full year net income of $2.7 billion, or 86 cents per share, a $17.5 billion improvement from a year ago.Pre-tax operating profits of $454 million, a $7.3 billion improvement from a year ago++ · Fourth quarter net income of $868 million, or 25 cents per share, a $6.8 billion improvement from a year ago. Pre-tax operating profits of $1.8 billion, a $5.5 billion improvement from a year ago++ · Ford North America fourth quarter pre-tax operating profits of $707 million, a $2.6billion improvement from a year ago++ · Reduced Automotive structural costs by $500 million compared with the fourth quarter 2008, bringing the total 2009 reduction to $5.1 billion, exceeding the target of about $4 billion · Strong products drove full year market share gains in North America, South America and Europe as well as continued improvements in transaction prices and margins · Ended the year with $25.5 billion of Automotive gross cash and $34.3 billion in Automotive debt · Achieved positive Automotive operating-related cash flow of $3.1 billion for the fourth quarter. Full year Automotive operating-related cash outflow was $300 million, a $19.2 billion improvement over 2008 · Ford Credit fourth quarter pre-tax operating profits of $696 million, a $1.1 billion improvement from a year ago · For full year 2010, Ford plans to be profitable on a pre-tax basis excluding special items, for North America, total Automotive and total company, with positive Automotive operating-related cash flow, based on its assumptions Financial Results Summary* Fourth Quarter Full Year 2008 2009 O/(U) 2008 2008 2009 O/(U) 2008 Wholesales (000) + 1,139 1,440 301 5,407 4,817 (590 ) Revenue (Bils.) + $ 29.0 $ 35.4 $ 6.4 $ 138.1 $ 118.3 $ (19.8 ) Operating Results + Automotive sector (Mils.) $ (3,339 ) $ 1,070 $ 4,409 $ (6,355 ) $ (1,423 ) $ 4,932 Financial Services sector (Mils.) (384 ) 683 1,067 (495 ) 1,877 2,372 Pre-Tax Results (Mils.) $ (3,723 ) $ 1,753 $ 5,476 $ (6,850 ) $ 454 $ 7,304 After-Tax Results (Mils.) +++ $ (3,333 ) $ 1,565 $ 4,898 $ (7,271 ) $ 8 $ 7,279 Earnings Per Share +++ $ (1.40 ) $ 0.43 $ 1.83 $ (3.20 ) $ 0.00 $ 3.20 Special Items Pre-Tax (Mils.) $ (1,429 ) $ (711 ) $ 718 $ (7,648 ) $ 2,554 $ 10,202 Net Income/(Loss) Attributable to Ford After-Tax Results (Mils.) $ (5,978 ) $ 868 $ 6,846 $ (14,766 ) $ 2,699 $ 17,465 Earnings Per Share $ (2.51 ) $ 0.25 $ 2.76 $ (6.50 ) $ 0.86 $ 7.36 Automotive Gross Cash (Bils.) + $ 13.4 $ 25.5 $ 12.1 $ 13.4 $ 25.5 $ 12.1 *See end notes on page 10. DEARBORN, Mich., Jan. 28, 2010 – Ford Motor Company [NYSE: F] today reported a full year 2009 pre-tax operating profit, excluding special items, of $454 million, a $7.3 billion improvement over a year ago. The company said it now expects to be profitable for full year 2010 on a pre-tax basis excluding special items, for North America, total Automotive and total company, with positive Automotive operating-related cash flow. Ford posted full year net income of $2.7 billion, or 86 cents per share, driven in part by favorable net pricing, structural cost reductions, net gains on debt reduction actions and strong Ford Credit results.This marks the company’s first full year of positive net income since 2005 and a $17.5 billion improvement over 2008. “While we still face significant business environment challenges ahead, 2009 was a pivotal year for Ford and the strongest proof yet that our One Ford plan is working and that we are forging a path toward profitable growth by working together as one team, leveraging our global scale,” said Ford President and CEO Alan Mulally.“In every part of the world, we are providing customers with great products, building a stronger business and contributing to a better world.Our progress has helped us gain market share in most of our major markets.” Net income for the fourth quarter was $868 million, or 25 cents per share, a $6.8 billion improvement over a year ago.Excluding special items, Ford posted pre-tax operating profits totaling $1.8 billion during the fourth quarter, a $5.5 billion improvement from a year ago.On an after-tax basis, excluding special items, Ford posted an operating profit of $1.6 billion in the fourth quarter, or 43 cents per share, compared with a loss of $3.3 billion, or $1.40 per share, a year ago. Ford North America operations posted a pre-tax operating profit in the fourth quarter, excluding special items, of $707 million, its second straight profitable quarter.Ford South America, Ford Europe and Ford Asia Pacific Africa also posted pre-tax operating profits in the fourth quarter. As a result of Ford’s 2009 U.S. financial performance, the company will pay profit sharing to 43,000 eligible U.S. hourly employees consistent with the 2007 UAW-Ford Collective Bargaining Agreement. The average amount is expected to be approximately $450 per eligible employee.As previously announced, Ford is not awarding salaried employee performance bonuses globally under the company's bonus plan for 2009 company performance. However, the company did announce that U.S. salaried employees will receive merit increases in 2010, and the company's 401(k) matching program was reinstated on Jan. 1, Ford’s fourth quarter revenue was $35.4 billion, up $6.4 billion from a year ago.
